MEMORANDUM OPINION
                                         No. 04-10-00881-CV

       GMG HEALTH SYSTEMS ASSOCIATES, PA D/B/A Gonzaba Medical Group,
                              Appellant

                                                  v.

      Olga ZAMORA, Individually and as Representative of The Estate of Jeffery Zamora,
                                       Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CI04044
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 9, 2011

DISMISSED

           The appellant and the appellees each filed separate motions to dismiss this appeal on the

grounds that all matters in dispute have been resolved. The motions are both GRANTED. This

appeal is DISMISSED.

                                                   PER CURIAM